DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a product that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations. As the courts' definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories. Digitech, 758 F.3d at 1348, 111 USPQ2d at 1719. Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product). Even when a product has a physical or tangible form, it may not fall within a statutory category. For instance, a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an information acquisition unit, position acquisition unit, determination unit, conversion unit, and output unit in claims 1-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9 and 10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ito JPH10208194 (A).
Claim 1.    Ito teaches a transportable information display device displaying configured to display information, comprising:
an information acquisition unit configured to acquire the information (0048, acquiring speed or fuel information); 
a position acquisition unit configured to acquire position information indicating a position of the information display device (0009, detecting the position of the own vehicle);

a conversion unit configured to convert the information acquired by the information acquisition unit based on the output mode determined by the determination unit (0048, switching the speed to miles (mph) display or kilometers (km /h) display); and
an output unit configured to output the information converted by the conversion unit based on the output mode determined by the determination unit (0048, the output control unit displays various displays);
the determination unit being further configured to determine, as the output mode, a display mode complying with laws and regulations applicable to the position of the information display device, based on the position information (0048, In this way, since the storage unit 420 stores information about various languages, when information about the country where the vehicle is located is obtained from the specification change control device 20, the output control unit 400 displays various displays. Replace with the language of that country. For example, change the characters such as fuel and speed to the language of the country, or switch the speed to miles (mph) display or kilometers (km / h) display. Also, if it is necessary to change the display of signs, etc., change this).

Claim 9. Ito teaches a method of outputting information for a transportable information display device displaying information, (0020) the method comprising the steps of: 
acquiring the information (0048, acquiring speed or fuel information); 

determining a display mode complying with laws and regulations applicable to the position of the information display device as an output mode for the information acquired in the step of acquiring the information, based on the position information acquired in the step of acquiring position information (0048, changing the characters such as fuel and speed to the language of the country); 
converting the information acquired in the step of acquiring the information, based on the output mode determined in the step of determining (0048, switching the speed to miles (mph) display or kilometers (km /h) display); and outputting the information converted in the step of converting based on the output mode determined in the step of determining (0048, the output control unit displays various displays).

Claim 10. Ito teaches a control program for controlling a transportable information display device displaying information, the control program being executed to instruct a computer to achieve the-functions of: 
acquiring the information (0048, acquiring speed or fuel information);
acquiring position information indicating a position of the information display device (0048, changing the characters such as fuel and speed to the language of the country);
determining a display mode complying with laws and regulations applicable to the position of the information display device as an output mode for the information acquired by the function of acquiring the information, based on the position information acquired by the function of acquiring 
converting the information acquired by the function of acquiring the information, based on the output mode determined by the function of determining (0048, switching the speed to miles (mph) display or kilometers (km /h); and
outputting the information converted by the function of converting based on the output mode determined by the function of determining (0048, the output control unit displays various displays).
Allowable Subject Matter
Claims 7-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Ito was the closest prior art teaching an information display device to acquire information, to acquire position information, determining an output mode, converting information, and output conversion information. However the prior art of record fails to specifically teach the acquisition of the tire information, the position, determination of output for the tire information, convert the tire information and output the tire information converted by the conversion unit based on the output mode determined by the determination unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 2, 3, 4, 5, 6, 11, 12, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  For claim 2, the prior art of record fails to specifically teach wherein the information comprises tire information relating to a tire mounted on a vehicle, and the output unit is configured to display the tire information converted by the conversion unit based on the output mode determined by the determination unit. Claims 3, and 11-13 are dependent from claim 2.
For claims 4, 5 and 6, the prior art of records fails to teach the dependent claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/RUFUS C POINT/Examiner, Art Unit 2689